NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 DANNY LEE CAESAR,                                No. 16-16505

                  Plaintiff-Appellant,           D.C. No. 1:16-cv-00201-LJO-
                                                 BAM
   v.

 UNITED STATES ARMY; BOARD OF                    MEMORANDUM*
 THE CORRECTION OF MILITARY
 RECORDS,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Danny Lee Caesar appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from his military

service. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      The district court properly dismissed Caesar’s federal claims because

members of the armed forces may not file suit against the government for injuries

incurred during service. See Hodge v. Dalton, 107 F.3d 705, 710 (9th Cir. 1997)

(Feres doctrine bars members of the armed forces from bringing “an action against

the Government or armed services personnel for injuries during activity under the

control or supervision of a commanding officer.” (internal citation omitted)).

      The district court properly dismissed Caesar’s breach of contract claim

because money damages are not an available remedy for the government’s breach

of an enlistment contract. See Jablon v. United States, 657 F.2d 1064, 1066 (9th

Cir. 1981).

      AFFIRMED.




                                         2                                    16-16505